DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn).

	RE Claim 1, Ahn discloses a first apparatus comprising a processor, a memory, and communication circuitry, the first apparatus being connected to a network via the communication circuitry, the first apparatus further comprising computer-executable instructions stored in the memory which, when executed by the processor, cause the first apparatus to perform operations comprising: 
	determining whether conditions for requesting a resource grant are met, comprising determining the availability of resource grants for use in sidelink communication between the first apparatus and a third apparatus (See Ahn FIG 3; [0014]-[0029], [0059]-[0061] – configuring D2D link resources); and 
	if the conditions for requesting a resource grant are met, sending to a second apparatus a first request for a sidelink communications resource grant (See Ahn FIG 3; [0014]-[0029], [0059]-[0061] – sending D2D-BSR to base station as request for D2D resource grant), the first request for a sidelink communications resource grant being for communications between the first apparatus and the third apparatus (See Ahn FIG 3; [0014]-[0029], [0059]-[0061] – request for D2D link resources).

	RE Claim 2, Ahn discloses an apparatus, as set forth in claim 1 above, wherein the first request for a sidelink communications resource grant comprises information related to a status of data buffered for transmission between the first apparatus and the third apparatus (See Ahn FIG 3; [0014]-[0029], [0059]-[0061] – D2D-BSR).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn) in view of Xu et al. (US# 2020/0029353 hereinafter referred to as Xu).

	RE Claim 3, Ahn discloses an apparatus, as set forth in claim 2 above. Ahn does not specifically disclose wherein the first request for a sidelink communications resource grant comprises one or more of: a destination layer-2 identity of the first apparatus; a destination layer-2 identity of the second apparatus; a destination layer-2 identity of the third apparatus; an identity of a logical channel; a logical channel group of a buffer; a buffer size; and a duplicate buffer size.
	However, Xu teaches of wherein the first request for a sidelink communications resource grant comprises one or more of: a destination layer-2 identity of the first apparatus; a destination layer-2 identity of the second apparatus; a destination layer-2 identity of the third apparatus; an identity of a logical channel; a logical channel group of a buffer; a buffer size; and a duplicate buffer size (See Xu [0021], [0148] – SCI includes destination layer 2 ID, buffer size, remote UE index, etc…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, wherein the first request for a sidelink communications resource grant comprises one or more of: a destination layer-2 identity of the first apparatus; a destination layer-2 identity of the second apparatus; a destination layer-2 identity of the third apparatus; an identity of a logical channel; a logical channel group of a buffer; a buffer size; and a duplicate buffer size, as taught in Xu. One is motivated as such in order to perform sidelink resource allocation and reduce power consumption (See Xu Background; Summary).

	RE Claim 8, Ahn discloses an apparatus, as set forth in claim 1 above. Ahn does not specifically disclose wherein the first request for a sidelink communications resource grant comprises a sidelink Scheduling Request (SR).
	However, Xu teaches of wherein the first request for a sidelink communications resource grant comprises a sidelink Scheduling Request (SR) (See Xu [0020]-[0021] – SCI includes SR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, wherein the first request for a sidelink communications resource grant comprises a sidelink Scheduling Request (SR), as taught in Xu. One is motivated as such in order to perform sidelink resource allocation and reduce power consumption (See Xu Background; Summary).

	RE Claim 18, Ahn, modified by Xu, discloses an apparatus, as set forth in claim 8 above, wherein the first requesting resource grant is transmitted on a new Sidelink Control Information (SCI) format that carries the SR and optionally the identity of the first apparatus (See Xu [0021] – SCI carrying SR and first UE identity).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn) in view of Uemura et al. (US# 2017/0285105 hereinafter referred to as Uemura).

	RE Claim 4, Ahn discloses an apparatus, as set forth in claim 1 above. Ahn does not specifically disclose wherein the requesting resource grant comprises transmitting a Sidelink Buffer Status Report (BSR) over a Medium Access Control (MAC) Control Element.
	However, Uemura teaches of wherein the requesting resource grant comprises transmitting a Sidelink Buffer Status Report (BSR) over a Medium Access Control (MAC) Control Element (See Uemura [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, wherein the requesting resource grant comprises transmitting a Sidelink Buffer Status Report (BSR) over a Medium Access Control (MAC) Control Element, as taught in Uemura. One is motivated as such in order to more efficiently perform D2D communication (See Uemura [0023]).

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn) in view of Faurie et al. (US# 2016/0338095 hereinafter referred to as Faurie) and Kim et al. (US# 2020/0100088 hereinafter referred to as Kim).

	RE Claim 5, Ahn discloses an apparatus, as set forth in claim 2 above. Ahn does not specifically disclose wherein the instructions further cause the apparatus to: 
	send status information to the second apparatus, the status information comprising one or more of communication activity, load status, channel conditions, and distance; 
	receive configuration information from the second apparatus, the configuration information pertaining to the first apparatus acting as a relay for requesting resource grants from a fourth apparatus; 
	receive one or more requests for a sidelink communications resource grant from the fourth apparatus; 
	verify that the first apparatus is configured to relay the one or more requests for a sidelink communications resource grant from the fourth apparatus and, if verification is successful, relay the one or more requests for a sidelink communications resource grant from the fourth apparatus to the second apparatus.
	However, Faurie teaches of 
	wherein the instructions further cause the apparatus to: 
	send status information to the second apparatus, the status information comprising one or more of communication activity, load status, channel conditions, and distance (See Faurie [0086] – relay UE sending network SL resource usage information); 
	receive configuration information from the second apparatus, the configuration information pertaining to the first apparatus acting as a relay for requesting resource grants from a fourth apparatus (See Faurie [0041], [0086], [0090] – configuration of 1st UE determined by BS or pool information); 
	receive one or more requests for a sidelink communications resource grant from the fourth apparatus (See Faurie FIG 1; [0034] – 2nd UE (remote) sending SL resource request to 1st UE (relay));
	relay the one or more requests for a sidelink communications resource grant from the fourth apparatus to the second apparatus (See Faurie [0094] – 1st UE forwards request to BS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, wherein the instructions further cause the apparatus to: 
	send status information to the second apparatus, the status information comprising one or more of communication activity, load status, channel conditions, and distance; 
	receive configuration information from the second apparatus, the configuration information pertaining to the first apparatus acting as a relay for requesting resource grants from a fourth apparatus; 
	receive one or more requests for a sidelink communications resource grant from the fourth apparatus; 
	relay the one or more requests for a sidelink communications resource grant from the fourth apparatus to the second apparatus, as taught in Faurie. One is motivated as such in order to reduce signaling overhead and resource usage collisions (See Faurie [0031]).
	Ahn, modified by Faurie, does not specifically disclose verifying that the first apparatus is configured to relay the one or more requests for a sidelink communications resource grant from the fourth apparatus and, if verification is successful, relay the one or more requests for a sidelink communications resource grant from the fourth apparatus to the second apparatus.
	However, Kim teaches of 
	verifying that the first apparatus is configured to relay the one or more requests for a sidelink communications resource grant from the fourth apparatus and, if verification is successful, relay the one or more sidelink communications (See Kim Summary; [0008]-[0009] – verifying UE can be relay UE for sidelink communication and then performing sidelink (PC5) relay functions after verification).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system which relays resource requests, as disclosed in Ahn, modified by Faurie, comprising verifying that the first apparatus is configured to relay the one or more requests for a sidelink communications resource grant from the fourth apparatus and, if verification is successful, relay the one or more sidelink communications, as taught in Kim. One is motivated as such in order to reduce power consumption by avoiding unnecessary transmissions (See Kim Summary).

	RE Claim 7, Ahn, modified by Faurie and Kim, discloses an apparatus, as set forth in claim 5 above, wherein the configuration information is carried over Radio Resource Control (RRC) signaling (See Faurie [0099], [0124], [0134] – configuration of relay UE via RRC signaling).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn) in view of Faurie et al. (US# 2016/0338095 hereinafter referred to as Faurie), Kim et al. (US# 2020/0100088 hereinafter referred to as Kim), and Liu et al. (US# 2021/0022131 hereinafter referred to as Liu).

	RE Claim 6, Ahn, modified by Faurie and Kim, discloses an apparatus, as set forth in claim 5 above. Ahn, modified by Faurie and Kim, does not specifically disclose wherein the request for a sidelink communications resource grant is included in a Medium Access Control (MAC) Control Element (CE) using a reserved logical channel identifier.
	However, Liu teaches of wherein the request for a sidelink communications resource grant is included in a Medium Access Control (MAC) Control Element (CE) using a reserved logical channel identifier (See Liu [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system which relays resource requests, as disclosed in Ahn, modified by Faurie and Kim,	 wherein the request for a sidelink communications resource grant is included in a Medium Access Control (MAC) Control Element (CE) using a reserved logical channel identifier, as taught in Liu. One is motivated as such in order to improve transmission accuracy and reliability (See Liu Background; Summary).

Claims 9-12, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn) in view of Faurie et al. (US# 2016/0338095 hereinafter referred to as Faurie).

	RE Claim 9, Ahn discloses an apparatus, as set forth in claim 1 above. Ahn does not specifically disclose wherein the first request for a sidelink communication resource grant comprises a request for configuration information for another request for a sidelink communication resource grant.
	However, Faurie teaches of wherein the first request for a sidelink communication resource grant comprises a request for configuration information for another request for a sidelink communication resource grant (See Faurie [0093] – forwarding request from remote UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, wherein the first request for a sidelink communication resource grant comprises a request for configuration information for another request for a sidelink communication resource grant, as taught in Faurie. One is motivated as such in order to reduce signaling overhead and resource usage collisions (See Faurie [0031]).

	RE Claim 10, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 9 above, wherein the instructions further the first apparatus to:
4C:\Users\tclare\Downloads\preliminary amendment 2020-12-18.docxDOCKET NO.: 2018P00525WOUS/106693.001080PATENTApplication No.: not yet assigned	Preliminary Amendment - First Action Not Yet Receivedreceive, from the second apparatus, configuration information, the configuration information pertaining to the first request for a sidelink communications resource grant (See Faurie [0092]-[0093] – receiving pool resource allocation); 
	receive, in response to the first request for a sidelink communications resource grant, a resource configuration for a second request for sidelink communications resource grant (See Faurie [0092]-[0093] – receiving pool resource allocation; pool resource allocation also for relayed resource requests from remote UE ); 
	send, to the second apparatus, a second request for a sidelink communications resource grant (See Faurie [0092]-[0093] – relay UE forwarding resource requests).

	RE Claim 11, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 10 above, wherein the second request for a sidelink communications resource grant comprises a sidelink Scheduling Request (SR) or a sidelink Buffer Status Report (BSR) (See Faurie [0092] – BSR).

	RE Claim 12, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 10 above, wherein the configuration information comprises a configuration of periodic sidelink communications resource grant request (See Ahn [0077] – periodic resource request/allocation).

	RE Claim 14, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 10 above, wherein the configuration information comprises information regarding one or more shared sidelink communication resource grant request resources (See Faurie [0049] – shared resource pool).

	RE Claim 19, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 10 above, wherein a received resource configuration for sidelink communications resource grant request for communication between the first apparatus and the third apparatus is different from a resource configuration for communication resource grant request for communication between the first apparatus and the second apparatus (See Faurie [0027] – different resource pools can be configured for different UEs).

Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn) in view of Faurie et al. (US# 2016/0338095 hereinafter referred to as Faurie) and Xu et al. (US# 2016/0323869 hereinafter referred to as Xu ‘869).

	RE Claim 13, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 12 above. Ahn, modified by Faurie, does not specifically disclose wherein the configuration comprises: one or more assigned sidelink communication resource grant request resources; and a periodicity associated with the one or more assigned sidelink communication resource grant request resources.
	However, Xu ‘869 teaches of wherein the configuration comprises: one or more assigned sidelink communication resource grant request resources; and a periodicity associated with the one or more assigned sidelink communication resource grant request resources (See Xu ‘869 [0024]-[0026] – resource configuration along with periodicity of assigned resources).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, modified by Faurie, wherein the configuration comprises: one or more assigned sidelink communication resource grant request resources; and a periodicity associated with the one or more assigned sidelink communication resource grant request resources, as taught in Xu ‘869. One is motivated as such in order to improve D2D resource allocation efficiency (See Xu ‘869 Summary).

	RE Claim 20, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 10 above. Ahn, modified by Faurie, does not specifically disclose wherein a received resource configuration for sidelink communications resource grant request for communication between the first apparatus and the third apparatus comprises Quality of Service (QoS) level information for each of a plurality of QoS levels required for communication between the first apparatus and the third apparatus.
	However, Xu ‘869 teaches of wherein a received resource configuration for sidelink communications resource grant request for communication between the first apparatus and the third apparatus comprises Quality of Service (QoS) level information for each of a plurality of QoS levels required for communication between the first apparatus and the third apparatus (See Xu ‘869 [0137] – D2D resource allocation including QoS level information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, modified by Faurie, wherein a received resource configuration for sidelink communications resource grant request for communication between the first apparatus and the third apparatus comprises Quality of Service (QoS) level information for each of a plurality of QoS levels required for communication between the first apparatus and the third apparatus, as taught in Xu ‘869. One is motivated as such in order to improve D2D resource allocation efficiency (See Xu ‘869 Summary).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US# 2014/0023008 hereinafter referred to as Ahn) in view of Faurie et al. (US# 2016/0338095 hereinafter referred to as Faurie) and Jung et al. (US# 2017/0013598 hereinafter referred to as Jung).

	RE Claim 16, Ahn, modified by Faurie, discloses an apparatus, as set forth in claim 10 above. Ahn, modified by Faurie, does not specifically disclose wherein the configuration information comprises information regarding polled sidelink communication resource grant request resources.
	However, Jung teaches of wherein the configuration information comprises information regarding polled sidelink communication resource grant request resources (See Jung [0278]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink resource allocation system, as disclosed in Ahn, modified by Faurie, wherein the configuration information comprises information regarding polled sidelink communication resource grant request resources, as taught in Jung. One is motivated as such in order to select better suited resources for UEs (See Jung Background; Summary).


Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477